DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 11/23/2021 (hereafter the “11/23 Reply”) has been entered, and Claims 25 and 29-31 have been canceled.  
Claims 1-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 remain pending.  

Specification
All references to the specification herein will be to the Substitute Specification (of 29 pages) filed 3/29/2019.   

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 recites “wherein said difference is a single base difference, a two-base difference.  
While original Claim 7 as filed July 27, 2018 provides support for the subject matter of the emphasized wording, the specification fails to provide proper antecedent basis for that subject matter.  

Claim Interpretation
Amended Claim 1 recites 
“d) amplifying at least a portion of the double-stranded adaptor-ligated fragments in said diluted sample to form a plurality of members from each single strand of 
said double-stranded adaptor-ligated fragments that were amplified 
such that a plurality of Watson families and corresponding Crick families are formed” (emphasis added),
which is interpreted as reciting
--d) amplifying at least a portion of the double-stranded adaptor-ligated fragments in said diluted sample, to form a plurality of members from each single strand of 
the two strands of said double-stranded adaptor-ligated fragments that were amplified, such that a plurality of Watson families are formed from amplicons of one strand and a plurality of corresponding Crick families are formed from amplicons of the other 
strand--.
The above interpretation is supported by Figure 1 of the instant specification, where one strand is used as a “Template” during amplification to produce “Watson Duplicate Family” members 
Thus the terms “Watson families” and “Crick families” used in Claim 1 are interpreted as referring to more than one ‘Watson family’ and ‘Crick family’, respectively, where each ‘family’ is composed of amplicons of one of the two strands in a ”double-stranded adaptor-ligated fragment” in the claim.  The amplicons of each individual strand are members of a family, where amplicons of two complementary strands are members of a ‘Watson family’ and a ‘corresponding Crick family’ in the claim (see the Watson family and Crick family in each column of double-stranded molecules in step 5 of Fig. 1).  

Dependent Claim 2 recites 
“further comprising:  
sequencing at least a portion of said adaptor-ligated fragments in said diluted sample to identify germline or clonal mutations in the DNA population” (emphasis added), 
where the emphasized wording is interpreted as an intended use of the act of “sequencing” in the claim.  Therefore, it is not accorded patentable weight.  
Additionally, the act of “sequencing” in Claim 2 is interpreted as referring to a use of the not amplified “diluted sample” formed by part c) of Claim 1.  Thus Claim 2 is not interpreted as referring to the sequencing of amplified material formed by part d) of Claim 1. 

Dependent Claim 10 is interpreted as applying to part e) of Claim 1 to recite 
--e) sequencing at least four family members from one of said Watson families and from one of said corresponding Crick families to obtain a nucleotide sequence for said at least two family members--.
Similarly, Dependent Claim 18 is interpreted as applying to part e) of Claim 1 to recite 
--e) sequencing at least ten family members from one of said Watson families and from one of said corresponding Crick families to obtain a nucleotide sequence for said at least two family members--.
See also interpretation of part e) in the second indefiniteness rejection below. 

Dependent Claim 26 recites “wherein the potential rare or potential non-clonal differences are counted”, which is interpreted as further limiting part f)iii) of Claim 1 and so is performed “in silico with data analysis software” as recited in part f). 

Claim Objections
Claim 1, part f)iii) is objected to because it recites “said nucleotides sequences”.  Substitution of “nucleotide” for “nucleotides” is suggested.
Claim 21 is objected to because of the following informalities:  Claim 21 recites “wherein the adaptors comprise random barcode sequences and-wherein the barcode sequences indicate a particular fragment in the DNA population” (emphasis added), which is imprecise because “adaptors compris[ing] random barcode sequences” are attached to double-stranded .  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 1, the previous rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
In light of amendments to Claim 21, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
In light of its cancellation, the previous rejection of Claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following rejections were not previously presented and are necessitated by amendment.

Claim 1 recites 
“d) 	amplifying at least a portion of the double-stranded adaptor-ligated fragments in said diluted sample to form a plurality of members from each single strand of said double-stranded adaptor-ligated fragments that were amplified such that a plurality of Watson families and corresponding Crick families are formed,
wherein the number of double-stranded adaptor-ligated fragments present in said diluted sample is such that, during said amplifying, less than 10 families are formed from said double-stranded adaptor-ligated fragments which comprise 20 or more overlapping nucleotides of the double-stranded DNA” (all emphasis added).  

First, the limitation of "less than 10 families " part d) is ambiguous because it is unclear what “families” are the reference for the limitation.  The preceding element of “a plurality of Watson families and corresponding Crick families” in part d) is interpreted as referring to more than one ‘family’ (designated as “Watson”) composed of amplicons of one of the two strands in a ”double-stranded adaptor-ligated fragment” with its “corresponding Crick famil[y]” composed of amplicons of the second of the two strands in a ”double-stranded adaptor-ligated fragment” (see Claim Interpretation section above).  Stated differently, the element of “a plurality of Watson families and corresponding Crick families” is understood as meaning and element of --a plurality of sets of
Relative to the above interpretation, it is unclear whether the recitation of “less than 10 families are formed from said double-stranded adaptor-ligated fragments” (emphasis added) refers to the “Watson families” or to the “corresponding Crick families” or to the ‘sets’ of “Watson families and corresponding Crick families”.  
Second, part d) is ambiguous as to the subject of the phrase “which comprise 20 or more overlapping nucleotides” because it is confusing whether that phrase is in reference to the “less than 10 families” or to the “adaptor-ligated fragments”.  
Third, part d) recites the limitation "the double-stranded DNA" at its end.  There is insufficient antecedent basis for this limitation in the claim.  While part a) of Claim 1 recites “a double-stranded DNA population”, that is not antecedent basis for “the double-stranded DNA” in part d).  
Thus Claim 1, as well as dependent Claims 2-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 (which do not remedy the above ambiguities) are indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the latter portion of part d) as quoted above has been interpreted as meaning
--wherein the number of double-stranded adaptor-ligated fragments present in said diluted sample is such that, during said amplifying, less than 10 families (of Watson families and corresponding Crick families) are formed from said double-stranded fragments, which adaptor-ligated fragments comprise 20 or more overlapping nucleotides of the double-stranded DNA in the adaptor-ligated fragments--.

Claim 1, part e), recites
for said at least two family members” (emphasis added),

which is confusing because the above should be interpreted as the following
--e) sequencing at least two family members from one of said Watson families, and at least two family members from one of said corresponding Crick families, to obtain a nucleotide sequence for said at least two family members--.

in light of “at least two members of said one Watson family” in parts f)i) to f)ii) of Claim 1 and “at least two members of said one corresponding Crick family” in part f)iii).
But that interpretation is inconsistent with the italicized claim wording, which is ambiguous as to the reference for “at least two family members”.  Moreover, parts f)i) to f)iii) indicate that nucleotide sequences for “at least two family members from one of said Watson families” (for parts f)i) to f)ii)) and at least two family members “from one of said corresponding Crick families” (for part f)iii)) are required in the claimed method.  
Thus it is unclear as to what “nucleotide sequence[s]” are obtained in part e) of Claim 1.  This renders Claim 1, as well as dependent Claims 2-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, and based on the above, part e) is interpreted as the following for purposes of examination:
--e) sequencing at least two family members from one of said Watson families, and at least two family members from one of said corresponding Crick families, to obtain a nucleotide sequence for the sequenced members of the one Watson family and the one Crick family--.

In addition to the above, dependent Claim 35 recites the limitation "the potential rare or potential non-clonal difference” (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While part f)iii) of Claim 1 recites “the difference as a potential rare or potential non-clonal mutation”, that claim element concerns “mutation” subject matter that is distinct from the “difference” subject matter in Claim 35.  Additionally, the preceding instances of “difference” in part f)ii) of Claim 1 concern a “difference” in nucleic acid sequence rather than as a “potential rare or potential non-clonal difference”.  Thus there is insufficient antecedent basis for the limitation in Claim 35.  It is also noted that if the element of "the potential rare or potential non-clonal difference” were interpreted as reciting --the potential rare or potential non-clonal mutation--, Claim 35 would be defining the ‘sufficiency’ of a preceding act of “diluting” in part c) based on a later observed result from part f).  Because it is unclear how the preceding act of “diluting” can be determined by a result that has yet to occur (i.e. the “diluting” must have already occurred before the result is available), the metes and bounds of Claim 35 would be unclear. 
Moreover, the above element from dependent Claim 35 occurs in the following larger phrase:
“wherein the step of diluting is sufficient so that less than 10 families comprise the potential rare or potential non-clonal difference” (emphasis added), 

which creates additional ambiguity regarding the metes and bounds of the claim . The quoted phrase is interpreted as referring to the “diluting” in part c) of Claim 1, and the “less than 10 families” in part d) of Claim 1.  Because the “less than 10 families” element in part d) precedes 

Claim Rejections - 35 USC § 101 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims  1-3, 6, 10, 12-13, 15-18, 21, 25-26, 29-31, 35 and 39 are rejected under 35 U.S.C. § 101 has been withdrawn.  

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Dependent Claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
This rejection differs from the previous (and withdrawn) rejection of Claim 3 under this statute as indicated above because of the amendments to Claim 1.  This rejection is based upon Claim 3 not being performed with the “in silico with data analysis software” as recited in part f) of Claim 1.  
Claim 3 recites the step of “identifying” in lines 2-3 where mental processes including observation, evaluation, and opinion are abstract ideas used in the act of “identifying” present in the claim.  
Furthermore, and to the extent that the act identifies “a rare or non-clonal mutation” sequence as present and/or found in its natural state, Claim 3 is directed to the natural phenomenon of how such sequence(s) naturally occur(s).  
These judicial exceptions are not integrated into a practical application because the preceding steps in Claims 1 (i.e. parts a) through e)) and the sequencing step of Claim 2, are i) insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in parts a) through e) of Claim 1 and in Claim 2 are only directed to steps for the generation, collection, and processing of sequence data for use in the JE present in “identifying” in Claim 3.  And Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps from Claims 1 and 2 (only directed to steps for the generation, collection, and processing of sequence data) are only in furtherance of their use in the JE present in “identifying”.  
Regarding ii), the preceding steps in parts a) through e) of Claim 1 and in Claim 2 are the routine construction of libraries of adaptor-ligated fragments followed by their amplification and sequencing, which are a particular technological environment or field of use at least as disclosed by Schmitt et al. and Osborne et al. (as cited and discussed below).
Accordingly, Claim 3 is directed to a patent ineligible invention.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising the “identifying” of Claim 3 to be performed with the “in silico with data analysis software” recited in part f) of Claim 1 would obviate this rejection. 
Response to Applicant Arguments
Applicant’s arguments on pages 8-9 of the 11/23 Reply have been fully considered with the evidence of record to the extent they are applicable to the above rejection.  The arguments are not persuasive.  
Specifically, Applicant argues the following on page 9:

    PNG
    media_image1.png
    243
    474
    media_image1.png
    Greyscale

This is not persuasive because, as explained above, the “identifying” in Claim 3 is not encompassed by the “computer based processes” in Claim 1.  

Claim Rejections - 35 USC § 103 –Withdrawn and Maintained
In light of their cancellation, the previous rejection of Claims 25 and 29-31 under 35 U.S.C. 103 as being unpatentable over Schmitt et al. and Osborne et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO 2013/142389 A1, published September 26, 2013) in view of Osborne et al. (US 2016/0289753 A1, published October 6, 2016 and effectively filed at least as of November 26, 2014), both as previously cited.  
This rejection was previously presented with respect to Claims 1-3, 6, 10, 12-13, 15-18, 21, 25, 26, 29-31, 35 and 39.  The specifics herein have been revised in light of amendments to the claims. 
This rejection is based upon the broadest reasonable interpretation of Claim 1, wherein the steps of “diluting” and “amplifying” in parts c) and d) are construed as encompassing any equivalent step(s) of reducing the number of “double-stranded adaptor-ligated fragments” to be amplified according to part d) and then further processed according to the remaining parts of Claim 1 (i.e. parts e) and f)).  This interpretation is consistent with the instant specification, 
--“Dilution decreases the number of DNA molecules (five are shown) from the original population in a random manner” (pp 3-4, bridging sentence);
--“Either two or three serial dilutions [ ] were evaluated” (pg 5, second paragraph, line 3);
--the non-limiting examples of how dilution “can be done” and the effects and features accomplished thereby (pg 10, first full paragraph to the end of the page); and 
--the exemplification with serial dilutions in Example 1 (pp 15-16, bridging paragraph) and Example 3 (pp 21-22, bridging paragraph).

Exemplary embodiments within the above interpretation, and consistent with the instant specification, includes taking all, or a portion, of “a library of double-stranded adaptor-ligated fragments”, making it part of a larger aqueous reaction volume, and amplifying those fragments in that larger volume by use of the ligated adaptors.  
And as an initial matter, it is noted that both Schmitt et al. and Osborne et al. are directed to methods of sequencing as a common field of endeavor. 
Schmitt et al. teach methods for sequencing DNA and obtaining the sequence of a DNA (see e.g. pg 52, claim 15 of Schmitt et al.) by 
randomly shearing (see e.g. ¶¶0014, 0073, 0083, 0092, and 00114; pp 38-40, Example 3) or digesting with site-specific restriction endonucleases (see e.g. ¶0068) double-stranded DNA from a human DNA sample (including circulating neoplastic cells in blood/serum, see e.g. ¶¶0084 and 00110) to form a library of fragments (see e.g. ¶¶0012, 0014, 0018, 0023, 0028, 0046, 0073, and 0085, 0092, 00102), which corresponds to part a) of Claim 1 and to Claim 39; 
library preparation”, with emphasis added; 00114; 00124; and Figure 1) such that each end of the fragment has a distinct end, such as by a “hybrid method using a combination of sheared ends and a shorter n-mer tag [ ] in the adaptor may also serve as unique molecular identifiers (see e.g. ¶0038), which correspond to part b) of Claim 1 and to Claims 17 and 21 (also see below regarding Claim 17);
taking from AMPure XP bead purified, adaptor-ligated DNA fragments, “375 ng adaptor-ligated DNA” for PCR amplification (see e.g. pg 30, ¶0093), which corresponds to “diluting the library of double-stranded adaptor-ligated fragments” in part c) of Claim 1 as interpreted above;
amplifying the adaptor-ligated fragments to form families from a single strand of an adaptor-ligated fragment (see e.g. ¶¶0079, 0093, 0099; Figure 1; and claim 17 of Schmitt et al.), which corresponds to part d) of Claim 1, including the correspondence between “ SMI family” and the “ SMI family” in Figure 1 to a ‘Watson family and corresponding Crick family’ in part d);
sequencing family members to obtain nucleotide sequence of a plurality of family members of an adaptor-ligated fragment (see e.g. ¶¶0096, 0098, 00115-00116, and 00131; pp 36-38, Example 2; Figure 3; and claims 29-30), which corresponds to part e) of Claim 1 because they teach more than one “Reads having common (i.e., identical) SMI sequences were grouped together” (see e.g. ¶0096); and
Reads were aligned to the human genome with the Burrows-Wheeler Aligner (BWA). The consensus sequences were then paired with their strand-mate by grouping each 24 nucleotide tag of form A8 in read 1 with its corresponding tag of form BA in read 2”, emphasis added; and ¶00103 for “only those positions in the genome [ ] at which fewer than 5% of reads differed from the hg19 reference sequence were considered”; and ¶00128, Table 1 for “raw reads that [ ] map to the reference genome”), which corresponds to part f)i) of Claim 1.
Further regarding part f) of Claim 1, Schmitt et al. teach the following

    PNG
    media_image2.png
    178
    851
    media_image2.png
    Greyscale

This corresponds to “performing [ ] in silico with data analysis software” in part f).  Also see Figure 10 for computer executable “Python code for pairing DCS reads among partner strands”.  
Regarding parts f)ii) and f)iii) of Claim 1, Schmitt et al. teach that 
“the SMI tags were used to group together PCR duplicates that arose from individual single-stranded DNA molecules and to create a consensus sequence from the family of duplicates. At least 3 PCR duplicates were required, with at least 90% agreement in sequence among all duplicates, to consider a site for mutations” (emphasis added; see pgs 35, ¶00104),

where “[a]t least 3” corresponds to “at least two members” in parts f)ii) and f)iii).  Also see their teaching that 
“[f]ollowing tagging with a double-stranded SMI and PCR amplification, a family of molecules is obtained that arose from a single DNA molecule; members of the same PCR sequences of uniquely tagged PCR duplicates are subsequently compared in order to create a PCR consensus sequence. Only DNA positions that yield the same DNA sequence in a specified proportion of the PCR duplicates in a family, such as 90% of the duplicates in one embodiment, are used to create the PCR consensus sequence. This step filters out random errors introduced during sequencing or PCR to yield the PCR consensus sequences, each of which derives from an individual molecule of single-stranded DNA This set of PCR consensus sequences are called single strand consensus sequences (SSCSs)” (emphasis added; see pgs 32-33, bridging ¶0099).

The above teachings are related to the recitations of “identifying a difference between [ ] at least two members” and a “reference sequence” in part f)ii), where the instant application as filed does not define the term “reference sequence”.  Taken together, the above would be recognized by an artisan having ordinary skill as describing the creation of “a consensus sequence” by evaluating multiple (i.e. at least two) duplicated sequences against each other, where each duplicated sequence is a ‘reference’ sequence for each other to arrive at a consensus sequence that accurately reflects the starting “single” template sequences used.  This corresponds to part f)ii).  
As for the recitation of a difference as “a single base difference, a two-base difference, a small insertion or deletion of 1 to 6 bases, or a substitution mutation” in part f)ii) and Claim 6, Schmitt et al. teach that ‘[w]hen an apparent mutation is, due to a PCR or sequencing error, the substitution will only be seen on a single strand. In contrast, with a true DNA mutation, complementary substitutions will be present on both strands
These additional teachings also correspond to part f)iii) of Claim 1 and “identifying the difference” in “at least two members of said one corresponding Crick family” because Schmitt et al. teach their identification of mutations based on “complementary substitutions will be present on both strands”, where each of the two strands is reflected by the consensus sequence for each as explained above.  And regarding “identifying [ ] a potential rare or potential non-clonal mutation” in part f)iii) of Claim 1, Schmitt et al. further teach “[t]rue mutations would result in an equal balance between mutations on the reference strand and their complementary mutation on the anti-reference strand” (see pgs 43-44, ¶¶00131-00133).
Additionally regarding part e) of Claim 1, Claim 10 and Claim 18, Schmitt et al. teach the following in addition to the teachings of ¶00104 as quoted above:
“[t]he requirement for 90% of sequences to agree to score a position is a highly conservative cutoff. For example, with a group size of eight, a single disagreeing read will lead to 87.5% agreement and the position will not be scored. If all groups in an experiment are of size nine or less, this cutoff will thus require perfect agreement at any given position to score the position” (emphasis added; see pgs 36-37, bridging ¶00109).

The above teaching would be recognized by the skilled artisan as corresponding to “a group size of eight” members of a “Watson” or “Crick” family in Claim 1.  And that artisan would further recognize that the emphasized portion is with reference to seven ‘agreements’ among “a group size of eight”, or 7 out of 8 members in agreement, results in the indicated “87.5% agreement”.  Thus with “a group size of” nine members, a single disagreement, or 8 out of 9 members in agreement, results in slightly less than 88.9% agreement.  And with “a group size of” ten members, a single disagreement, or 9 out of 10 members in agreement, results in the 90% agreement taught by Schmitt et al.  Thus Schmift et al. teach the use of at least 10 members of parts e), f)ii) and f)iii) of Claim 1 and in Claims 10 and 18.  The above is also consistent with the 10 members of the group in each of (a), (b) and (c) in Figure 3 (see also pgs 5-6, bridging ¶0014).  
Regarding Claims 12-13, Schmitt et al. further teach sequencing mitochondrial and nuclear DNA (see e.g. pg 6, ¶0016, pp 36-38, Example 2, and pp 23-24, ¶0075).
Regarding Claims 15-16, Schmitt et al. teach use of Y-shaped or U-shaped adaptors (see e.g. ¶¶0023-0025 and 0032-0042; and their claim 14).  
Further regarding Claim 17, Schmitt et al. also teach use of “two distinct adaptors” and ligation of a duplex DNA fragment to “Adaptor 1” and “Adaptor 2” (see pgs 14-15, ¶¶0040-0045, esp. 0040 and 0045).
Regarding Claim 26, Schmitt et al. teach “Mutation counting” in their Figure 3, part e.  
Schmitt et al. do not expressly teach “diluting” as presented in part c) of Claim 1 (and as interpreted; see Claim Interpretation section above).  And to the extent they also do not expressly teach the specifics of the second half of part d) in Claim 1, see Osborne et al. as described below. 
Osborne et al. teach methods for analyzing minority variant DNA sequences with “sampling” of adaptor ligated DNA fragments prior to amplification, sequencing, and sequence analysis (see e.g. steps 104-112 in Figure 1).  See also pg 2, ¶¶0023-0024, and pg 4, ¶0048, regarding fragments and “sampling”, where sampling is disclosed as “diluting part of the adaptor-tagged sample into a larger volume and then removing a portion of the diluted sample [ ] for use in the next step of the method” (see pg 7, ¶0081), which corresponds to the part c) of Claim 1 because their “diluting part [ ] into a larger volume” corresponds to “a diluted sample” in part c).  
Moreover, Osborne et al. teach a “sampling step is a key element [and] because it is followed by amplification of the sampled molecules, it controls and defines the probability of sequencing the copies of the same molecule multiple times so one can generate a consensus and eliminate sequencing errors” and “provides the means to identify copies of the same molecule” and when sequencing/reading a minority variant, allows one to avoid “inaccurately ‘correcting’ the minority-variant to the wildtype sequence” (see pg 13, ¶0138).  In the next paragraph, they also teach an embodiment of “Tagmentation” to generate adaptor-ligated fragments of DNA and how sampling of that material is “thereby imposing a mass bottleneck to strike the needed balance between sampling different molecules and getting sequence information from multiple copies of each molecule” (underlining added).  See also their Figures 9 and 10, as well as pg 15, Example 2, regarding “bottleneck.”
Osborne et al. further teach dilution of their samples to “no more than 0.00001%”, or “less than 1/5,000,000th)”, of adaptor-ligated fragments being used (see pg 7, ¶0081), which corresponds to part c) of Claim 1 and to Claim 35.  Regarding part d) of Claim 1 and 
“wherein the number of double-stranded adaptor-ligated fragments present in said diluted sample is such that, during said amplifying, less than 10 families are formed from said double-stranded adaptor-ligated fragments which comprise 20 or more overlapping nucleotides of the double-stranded DNA”,

this clause is interpreted as meaning that the extent of “diluting” is adequate to result in the stated numbers of “less than 10 families” and “20 or more overlapping nucleotides” being the Claim 35 is similarly interpreted as meaning that the extent of “diluting” is adequate to result in the stated number of “less than 10 families” being the result.  
Because the range of dilution taught by Osborne et al. overlaps with that of the instant specification on pp 15-16, bridging paragraph, the limitations of this clause are necessarily present in, and so satisfied by, Osborne et al. in the absence of a patentable distinction in the specific embodiments encompassed by Claims 1 and 35. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Schmitt et al. to include diluting of adaptor-ligated fragments (i.e. a “sampling” step of Osborne et al.) to take advantage of the “bottleneck” available thereby, with the reasonable expectation of successfully improving the methods by allowing better detection and analysis of minority variants (i.e. mutations) without surprising or unexpected results.  Additional motivation for the modification is provided by Osborne et al., who teach the diluting step as eliminating sequencing errors.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (taught by Osborne et al.) to expand and improve the similar method (of Schmitt et al.) in the same way.  

Further regarding the second half of part d) in Claim 1 and Claim 35, and in the event that the limitations therein are defined in a manner other than as explained above, the Office In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  
Response to Applicant Arguments
Applicant’s arguments on pages 7-8 of the 11/23 Reply have been fully considered with the evidence of record, and they are not persuasive.  
On pages 7-8, Applicant argues that Schmitt et al. and Osborne et al. do not teach comparing ‘raw sequence reads’ to a reference sequence and instead “are predicated on generating a single (and artificial) consensus sequence” (emphasis in original).  This is not persuasive because as explained in the statement of rejection above, Schmitt et al. teach the relevant parts of Claim 1 on which Applicant relies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635